Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/564,344 filed on 09/09/2019. Claims 1-10, as originally filed, are currently pending and have been considered below. Claim 1 is an independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 09/09/2019 and 07/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Since an English language translation of Application No. JP2019-049871 has not been made of record, the Examiner notes that prior art references with filing date or publication date prior to the instant Application’s filing date of 09/09/2019 are considered applicable prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190102669 A1) in view of Simeonov et al. (“Towards a First Implementation of the WLIMES Approach in Living System Studies Advancing the Diagnostics and Therapy in Personalized Medicine”)
Regarding Claim 1,
Chen et al. teaches a neural network apparatus comprising (Chen et a., FIG. 2 and Para. [0034], “FIG. 2 illustrates an example portion of a neural network 200 in accordance with certain embodiments. The neural network 200 includes neural units X1-X9” teaches a neural network)
a plurality of cores provided in accordance with a plurality of leaves in a tree structure, each core serving as a circuit that performs calculation or processing for part of elements of the neural network (Chen et al., Para. [0066], “The cores may each perform spike integration and thresholding calculations for their neural units independently and in parallel” teaches the cores performing calculation for their neural units (corresponds to part of elements of the neural network). Para. [0071], “Thus, the leaves of the spanning tree (cores 0 through 15) send their speculative next time-step one hop towards the root of the spanning tree (e.g., in a packet)” teaches a plurality of cores in accordance with a plurality of leaves of the spanning tree (corresponds to the tree structure)).
a plurality of routers provided in accordance with nodes other than the plurality of leaves in the tree structure (Chen et al., Para. [0069], “In a particular embodiment, communications between cores and routers during the gather operation may follow a spanning tree having the central entity as its root. Each node of the tree (e.g., a core or a router) may send a communication with a next spike time to its parent node (e.g., router) on the spanning tree” teaches routers in accordance with nodes).
a tree path that connects the plurality of cores and the plurality of routers such that data is transferred along the tree structure (Chen et al., Para. [0069], “The central entity may be any suitable processing logic, such as a router, a core, or associated logic. In a particular embodiment, communications between cores and routers during the gather operation may follow a spanning tree having the central entity as its root. Each node of the tree (e.g., a core or a router) may send a communication with a next spike time to its parent node (e.g., router) on the spanning tree” teaches communication of the plurality of cores and plurality of routers on a spanning tree (corresponds to the tree path)).
… wherein the plurality of routers transmit data, which is output from each of the plurality of cores, to any of the plurality of cores serving as a transmission destination on one of routes included in the tree path and the short-cut path such that the calculation or the processing is performed in accordance with a structure of the neural network (Chen et al., FIG. 5 and Para. [0067], “In a particular embodiment, communications between cores and routers during the gather operation may follow a spanning tree having the central entity as its root. Each node of the tree (e.g., a core or a router) may send a communication with a next spike time to its parent node (e.g., router) on the spanning tree” teaches communication (corresponds to transmit data on routes in the tree path and short-cut paths) that is outputted from the cores to a plurality of routers. FIG. 6 and Para. [0074], “FIG. 6 illustrates communication of a global next spike time across a neural network implemented on an NoC in accordance with certain embodiments… the multicast message follows the same spanning tree (with the communications moving in a reverse direction) as the local next spike times, though in other embodiments the global next spike time may be communicated to the cores using any suitable multicast method” teaches the communication is also reversed from the routers to the plurality of cores (corresponds to the transmission destination). Para. [0076], “The number of input ports that are to receive local next spike times from cores and/or routers and the output port that is to send the computed local next spike time to the next hop may be programmed when the neural network is mapped to hardware of the NoC and remain constant during neural network operation” teaches the processing performed in accordance with a structure of the neural network). 
Chen et al. does not appear to explicitly teach a short-cut path that connects part of the plurality of routers such that data is transferred on a route differing from the tree path
However, Simeonov et al., teaches a short-cut path that connects part of the plurality of routers such that data is transferred on a route differing from the tree path (Simeonov et al., Fig. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a new shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication (corresponds to the route that data is transferred) that differs from the original link).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation of a short-cut path that connects part of the plurality of routers such that data is transferred on a route differing from the tree path. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 3,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Chen et al. further teaches when received data has a predetermined attribute (Chen et al., Para. [0029], “In particular embodiments, packets may be communicated among the various routers 104 using resources of a packet-switched network. That is, the packet-switched network may provide communication between the routers (and their associated cores). The packets may include a control portion and a data portion. The control portion may include a destination address of the packet, and the data portion may contain the specific data to be communicated on the processor 100. For example, the control portion may include a destination address that corresponds to one of the network elements or cores of the die. In some embodiments, the packet-switched network includes buffering logic because a dedicated path is not assured from a source to a destination and so a packet may need to be stopped temporarily if two or more packets need to traverse the same link or interconnect. As an example, the packets may be buffered (e.g., by flip flops) at each of the respective routers as the packet travels from a source to a destination. In other embodiments, the buffering logic may be omitted and packets may be dropped when collision occurs. The packets may be received, transmitted, and processed by the routers 104” teaches the received packets (corresponds to the received data) that may be buffered (corresponds to the predetermined attribute)). 
… transmit the received data to a next router indicated in the detected transfer route transmit the received data to a next router indicated in the detected transfer route (Chen et al., FIG. 1 and Para. [0029], “The packets may be received, transmitted, and processed by the routers 104. The packet-switched network may use point-to-point communication between neighboring routers. The control portions of the packets may be transferred between routers based on a packet clock, such as a 4 GHz clock. The data portion of the packets may be transferred between routers based on a similar clock, such as a 4 GHz clock” teaches transmitting the received packets to the neighboring routers with point-to-point communication (corresponds to transfer route)).
when the received data does not have the predetermined attribute, transmit the received data to a next router in accordance with the tree path (Chen et al., Para. [0029], “In particular embodiments, packets may be communicated among the various routers 104 using resources of a packet-switched network. That is, the packet-switched network may provide communication between the routers (and their associated cores). The packets may include a control portion and a data portion. The control portion may include a destination address of the packet, and the data portion may contain the specific data to be communicated on the processor 100. For example, the control portion may include a destination address that corresponds to one of the network elements or cores of the die. In some embodiments, the packet-switched network includes buffering logic because a dedicated path is not assured from a source to a destination and so a packet may need to be stopped temporarily if two or more packets need to traverse the same link or interconnect. As an example, the packets may be buffered (e.g., by flip flops) at each of the respective routers as the packet travels from a source to a destination. In other embodiments, the buffering logic may be omitted and packets may be dropped when collision occurs. The packets may be received, transmitted, and processed by the routers 104” teaches the received packets (corresponds to the received data) that may not be buffered (corresponds to not having the predetermined attribute) and would follow the dedicated path (corresponds to the tree path) and is processed by the routers).
Simeonov et al. further teaches wherein a router in the plurality of routers, which is connected to the short-cut path, is configured to (Simeonov et al., Fig. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a new shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication).
… detect a transfer route for transmitting the received data to the core as the transmission destination from among the routes included in the tree path and the short-cut path (Simeonov et al., FIG. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches determining a path for communication to the netbot leaves (corresponds to the core) as the transmission destination. In Fig. 15, node C is the core for transmission destination that can travel the route from node B, to node D,  to node A, and then node C, which is included in the tree path and the short-cut path).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein a router in the plurality of routers, which is connected to the short-cut path, is configured to: detect a transfer route for transmitting the received data to the core as the transmission destination from among the routes included in the tree path and the short-cut path. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 4,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Simeonov et al. further teaches wherein the short-cut path includes a route connecting two or more routers, which are part of the plurality of routers, in a ring shape (Simeonov et al., Figure 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication. In Fig. 15, the short cut path created from netbot A to netbot D creates a ring shape that connects netbots A, B, and D).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein the short-cut path includes a route connecting two or more routers, which are part of the plurality of routers, in a ring shape. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 5,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Simeonov et al. further teaches wherein the short-cut path includes a route connecting two or more routers, which are part of the plurality of routers, in a line shape (Simeonov et al., Figure 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication. In Fig. 15, the short cut path created from netbot A to netbot D creates a line shape).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein the short-cut path includes a route connecting two or more routers, which are part of the plurality of routers, in a line shape. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 6,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 4, 
Simeonov et al. further teaches wherein the short-cut path is a route connecting two or more routers disposed in a predetermined layer in the tree structure (Simeonov et al., Figure 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication in a predetermined layer in the tree structure).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein the short-cut path is a route connecting two or more routers disposed in a predetermined layer in the tree structure. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 7,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 6, 
Simeonov et al. further teaches wherein, when a number of layers at a leaf farthest from a root node is N, the short-cut path is a route connecting two or more routers disposed in an {N/2}-th, {(N + 1)/2}-th, or {(N - 1)/2}-th layer from the root node (Simeonov et al., Fig. 15 and Pg. 27, “A reachability tree is the graph replacement for a routing table in telecommunications. In the WLIMES model it represents the surrounding context of the situation. In general, netbots may execute several different tasks allocated to different subsets of the network. They are also serving as routers, i.e. shuttle directors, for other netbots. We used the term “reachability tree” instead of the well-known routing table for two reasons: (i) the ultimate goal of a routing algorithm is to determine the shortest path to each destination which may be the node itself; therefore, a routing tree rooted at the sink represents a loop-free set of paths which can be best maintained at the sink itself; (ii) routing trees contain interconnection patterns that can be easily verified against and matched with other patterns carried by shuttles” teaches a reachability tree with a root node with multiple layers (corresponds to N) with the short-cut path connects netbots (corresponds to routers). In Fig. 15, the root node would be netbot A, with 3 layers and netbot E being a leaf the furthest from netbot A. For the shortcut from netbot A to netbot D, netbot D is in the second layer which would be (3 (number of layers or N) – 1) / 2) from netbot A (corresponds to the root node)).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein, when a number of layers at a leaf farthest from a root node is N, the short-cut path is a route connecting two or more routers disposed in an {N/2}-th, {(N + 1)/2}-th, or {(N - 1)/2}-th layer from the root node. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 8,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 4, 
Simeonov et al. further teaches wherein the short-cut path includes a route connecting two or more routers disposed in two different layers in the tree structure (Simeonov et al., Fig. 15 and Pg. 27, “A reachability tree is the graph replacement for a routing table in telecommunications. In the WLIMES model it represents the surrounding context of the situation. In general, netbots may execute several different tasks allocated to different subsets of the network. They are also serving as routers, i.e. shuttle directors, for other netbots. We used the term “reachability tree” instead of the well-known routing table for two reasons: (i) the ultimate goal of a routing algorithm is to determine the shortest path to each destination which may be the node itself; therefore, a routing tree rooted at the sink represents a loop-free set of paths which can be best maintained at the sink itself; (ii) routing trees contain interconnection patterns that can be easily verified against and matched with other patterns carried by shuttles” teaches a reachability tree (corresponds to tree structure) with the short-cut path connecting netbots (corresponds to routers) that are in two different layers. In Fig. 15, the shortcut connecting netbot A and netbot B (corresponds to routers) are disposed in two different layers in the tree structure).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein the short-cut path includes a route connecting two or more routers disposed in two different layers in the tree structure. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 9,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Chen et al. further teaches wherein the tree structure includes divisional areas (Chen et al., FIG. 1 and Para. [0028], “n the embodiment depicted, processor 100 includes a plurality of network elements 102 arranged in a grid network and coupled to each other with bi-directional links. However, an NoC in accordance with various embodiments of the present disclosure may be applied to any suitable network topologies (e.g., a hierarchical network or a ring network), sizes, bus widths, and processes. In the embodiment depicted, each network element 102 includes a router 104 and a core 108 (which in some embodiments may be a neuromorphic core), however in other embodiments, multiple cores from different network elements 102 may share a single router 104. The routers 104 may be communicatively linked with one another in a network, such as a packet-switched network and/or a circuit-switched network, thus enabling communication between components (such as cores, storage elements, or other logic blocks) of the NoC that are connected to the routers. In the embodiment depicted, each router 104 is communicatively coupled to its own core 108” teaches a spanning tree (corresponds to tree structure) that consist of network elements (corresponds to divisional areas) that includes a router and a core).
each core disposed in each of the divisional areas is capable of transmitting data to another core disposed in a same divisional area without passing the root node (Chen et al., FIG. 5 and Para. [0067], “In various embodiments, all cores process the spike(s) generated at this non-speculative next spike time. In some systems, each core communicates the next spike time of its neural units to every other core using unicast messages and then each core determines the minimum next spike time of the received spike times and then performs processing at the corresponding time-step” teaches each core communicating (corresponds to transmitting data) to other cores in the same division area without passing root node). 
Simeonov et al. further teaches the short-cut path includes a route that connects two or more routers disposed in two or more different divisional areas in the divisional areas (Simeonov et al., FIG. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15. Then, in the same step of the algorithm, each r-tree is depth-searched again to eliminate the dummy links and relocate the remaining branches on a shortcut path” teaches a shortcut path that connects two netbots (corresponds to routers) in two different rows (corresponds to different divisional areas)).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation of the short-cut path includes a route that connects two or more routers disposed in two or more different divisional areas in the divisional areas. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Regarding Claim 10,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Chen et al. further teaches further comprising substrates that have one-to- one correspondence with partial trees being divisions of the tree structure, each of the substrates being provided with two or more cores and two or more routers for two or more nodes and two or more leaves included in the corresponding partial tree (Chen et al., FIG. 5 and Para. P[0071], “Thus, the leaves of the spanning tree (cores 0 through 15) send their speculative next time-step one hop towards the root of the spanning tree (e.g., in a packet). Each router collects packets from input ports, determines the minimum next spike time among the inputs, and communicates only the minimum next spike time one hop toward the root. This process continues until the root receives the minimum spike time of all the connected cores, at which point the spike time becomes non-speculative and may be communicated to the cores (e.g., using a multicast message) so that the cores may process the time-step indicated by the next spike time” teaches the spanning tree with that can be divide into partial trees with cores, routers for the nodes and leaves).
Simeonov et al. further teaches wherein the short-cut path includes a route that connects the routers provided separately on two substrates of the substrates (Simeonov et al., FIG. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15. Then, in the same step of the algorithm, each r-tree is depth-searched again to eliminate the dummy links and relocate the remaining branches on a shortcut path” teaches a shortcut path that connects two netbots (corresponds to routers) in the partial trees (corresponds to the substrate)).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein the short-cut path includes a route that connects the routers provided separately on two substrates of the substrates. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view Simeonov et al. in further view of Firuzan et al. (“Reconfigurable Network-on-Chip for 3D Neural Network Accelerators”) 
Regarding Claim 2,
Chen et al. in view of Simeonov et al. teaches the apparatus according to claim 1, 
Chen et al. further teaches transmit the received data to a next router indicated in the detected transfer route (Chen et al., FIG. 1 and Para. [0029], “The packets may be received, transmitted, and processed by the routers 104. The packet-switched network may use point-to-point communication between neighboring routers. The control portions of the packets may be transferred between routers based on a packet clock, such as a 4 GHz clock. The data portion of the packets may be transferred between routers based on a similar clock, such as a 4 GHz clock” teaches transmitting the received packets to the neighboring routers with point-to-point communication (corresponds to transfer route)). 
when the traffic congestion is not the predetermined value or more, transmit received data to a next router in accordance with the tree path (Chen et al., Para. [0069], “The central entity may be any suitable processing logic, such as a router, a core, or associated logic. In a particular embodiment, communications between cores and routers during the gather operation may follow a spanning tree having the central entity as its root. Each node of the tree (e.g., a core or a router) may send a communication with a next spike time to its parent node (e.g., router) on the spanning tree” teaches communication (corresponds to transmit received data) of the plurality of cores and plurality of routers on a spanning tree (corresponds to the tree path) for normal traffic flow).
Simeonov et al. further teaches wherein a router in the plurality of routers, which is connected to the short-cut path, is configured to (Simeonov et al., Fig. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches a new shortcut (corresponds to the short-cut path) that connects the netbots (corresponds to routers) for communication).
… detect a transfer route for transmitting received data to the core as the transmission destination from among the routes included in the tree path and the short-cut path (Simeonov et al., FIG. 15 and Pg. 32, “In case that a new, direct link is established between two netbots which already communicate through other nodes, the “shortcut” is passed through as a new branch in the r-trees of the both netbots as shown on Fig. 15” teaches determining a path for communication to the netbot leaves (corresponds to the core) as the transmission destination. In Fig. 15, node C is the core for transmission destination that can travel the route from node B, to node D, to node A, and then node C, which is included in the tree path and the short-cut path).
Chen et al. in view of Simeonov et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. with Simeonov et al., with motivation wherein a router in the plurality of routers, which is connected to the short-cut path, is configured to: detect a transfer route for transmitting received data to the core as the transmission destination from among the routes included in the tree path and the short-cut path. “The goal of this paper is to advance an extensible theory of living systems using an approach to biomathematics and biocomputation that suitably addresses self-organized, self-referential and anticipatory systems with multi-temporal multi-agents. Our first step is to provide foundations for modelling of emergent and evolving dynamic multi-level organic complexes and their sustentative processes in artificial and natural life systems. Main applications are in life sciences, medicine, ecology and astrobiology, as well as robotics, industrial automation, man-machine interface and creative design. Since 2011 over 100 scientists from a number of disciplines have been exploring a substantial set of theoretical frameworks for a comprehensive theory of life known as Integral Biomathics. That effort identified the need for a robust core model of organisms as dynamic wholes, using advanced and adequately computable mathematics. The work described here for that core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.” (Simeonov et al., Abstract). The proposed teaching is beneficial in that the core combines the advantages of a situation and context aware multivalent computational logic for active self-organizing networks, Wandering Logic Intelligence (WLI), and a multi-scale dynamic category theory, Memory Evolutive Systems (MES), hence WLIMES.
Chen et al. in view of Simeonov et al. does not appear to explicitly teach when traffic congestion is a predetermined value or more
However, Firuzan et al., when traffic congestion is a predetermined value or more (Firuzan et al., Section V.a Pg. 5, “This algorithm takes a parallel multi-task application, in the form of a communication task graph (CTG), as input and maps each task onto a NoC node in such a way that the total traffic load across all NoC links is minimalized. In other words, partition groups must be mapped onto network clusters in a way that groups with heavier communication are mapped onto adjacent (or nearby) clusters” teaches the total traffic load (corresponds to the traffic congestion) with heavier communication (corresponds to a predetermined value or more) being mapped to adjacent clusters). 
Chen et al. in view of Simeonov et al. in view of Firuzan et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network” and “”data structure”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Chen et al. and Simeonov et al. with Firuzan et al., with motivation when traffic congestion is a predetermined value or more. “To address these issues, a reconfigurable network-on-chip architecture for 3D memory-on-logic neural network accelerators is presented in this paper. The reconfigurable NoC can adapt its topology to the on-chip traffic patterns. It can be also configured as a tree-like structure to support multicast-based neuron-to-neuron and memory-to-neuron traffic of neural networks. The evaluation results show that the proposed architecture can better manage the multicast-based traffic of neural networks than some state-of-the-art topologies and considerably increase throughput and power efficiency” (Firuzan et al., Conclusion). The proposed teaching is beneficial in that the proposed architecture can better manage the multicast-based traffic of neural networks, as well as increase throughput and power efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122